Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 1of11 PagelD #: 5321

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,

Plaintiff,

V. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
AND STATE TROOPER RONNIE M. GASKINS,
Defendants.
DEFENDANT STATE TROOPER MICHAEL KIEF’S
MOTION JIN LIMINE NO. 1
(To Exclude Clifford B. Hawley as an Expert Witness)

I. INTRODUCTION

Defendant State Trooper Michael Kief, by counsel, move the Court in limine pursuant to
Federal Rules of Evidence 401, 402, and 403 for an Order precluding Plaintiff Scott T. Ballock
from offering, either through report or testimony, Dr. Clifford B. Hawley as an expert witness or
from eliciting “expert” opinions from Dr. Hawley at trial.' Dr. Hawley has been disclosed as an
economist for purposes of offering an opinion on Plaintiff's alleged past and future economic
losses, Federal Rules of Evidence 401, 402, and 403 operate together to permit the admission of
relevant, but not irrelevant, evidence if its probative value is not substantially outweighed by

certain dangers, including the dangers of unfair prejudice, confusing the issues, or misleading the

jury. Several of Dr. Hawley’s assumptions and decisions, which significantly affect his

 

1 To the extent that it may be considered at the motion in limine stage, Sgt. Kief also reiterates and
incorporates by reference the arguments based on Rule 702 of the Federal Rules of Evidence and related
case law, as set forth in “Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and
State Trooper Chris Berry’s Motion to Exclude Clifford B. Hawley as an Expert Witness,” (ECF No.
134), and in “Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State
Trooper Chris Berry’s Reply to Plaintiff's Memorandum in Response to Motion to Exclude Clifford B.
Hawley as an Expert Witness,” (ECF No. 137).

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 2 of 11 PagelD #: 5322

calculations and opinions, have no factual basis, demonstrate a misunderstanding of relevant
facts and applicable law, do not account for relevant facts, and depend on an unsupported and
unreliable vocational assessment. Because Dr. Hawley’s calculations and conclusions are based
upon unfounded or incorrect assumptions, his report and testimony should be excluded as
lacking relevance and because any nominal probative value they could have is substantially
outweighed by the dangers that Rule 403 protects against.
Il. BACKGROUND

Plaintiff disclosed Dr. Hawley as an economics expert on March 27, 2019. Pl.’s Expert
Witness Disclosures 9 2, attached as “Exhibit 1.” Dr. Hawley’s report assumes, based on
Plaintiffs own statements, that Plaintiff would have obtained post-retirement employment
paying at least $100,000. “Economic Losses of Scott Ballock” by Clifford B. Hawley, Ph.D.,
attached as “Exhibit 2,” at 3. Dr. Hawley’s report also assumes, again based on Plaintiff's own
assertions, that when Plaintiff was employed as an FBI agent, he received a flat 25% supplement
in addition to his federal employee “GS” salary. Jd. at 2. Finally, Dr. Hawley’s report assumes
Plaintiff would have received the full amount of his pension had he not been discharged from the
FBI in September 2017. Jd. at 4. Based upon such assumptions and other calculations, Dr.
Hawley’s report concludes Plaintiffs alleged economic losses to be approximately $2 million.
Id. at 1.

During Dr. Hawley’s deposition, he admitted that he is not a vocational expert. Hawley
Dep. 22:15~17, excerpts of which are attached as “Exhibit 3.” Dr. Hawley further testified that
he did not review a vocational assessment in determining the $100,000 post-retirement
employment salary. Jd. at 22:18-21. Rather, Dr. Hawley based the $100,000 figure solely on a

statement provided by Plaintiff in an e-mail. Jd. at 22:22-23:9, 50:12-22; see also E-mail from

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 3 of 11 PagelD #: 5323

Scott Ballock to Clifford Hawley & Charles Crooks (Mar. 14, 2019, 10:02 p.m EST), attached as
“Exhibit 4.” In determining and applying the $100,000 per year salary, Dr. Hawley did not
consider any specific job, the type of work the post-retirement job would involve, or the
geographic location of the job. Ex. 3 at 20:5-21:18. Additionally, the hypothetical $100,000
annual salary was not specifically based on work in the private sector, state government, or local
government. Id. at 21:21-22:6. Nor was the figure based on a national average. Jd. at 21:19-20.
Dr. Hawley further testified that he did not know the average salary for a retired FBI agent with a
master’s degree in criminal justice in the private sector or in state or local government. Jd. at
22:7-14.

Dr. Hawley also testified that Plaintiffs e-mail statement was the source of the flat 25%
supplement for “availability” or “on-call” pay used to calculate Plaintiffs future losses. Jd. at
49:24-50:11. Availability pay for criminal investigators is authorized and governed by Title 5 of
the United States Code. 5 U.S.C. § 5545a (2012). According to the governing statute, a “criminal
investigator” receives availability pay, if “the annual average of unscheduled duty hours worked
by the investigator in excess of each work day” and “the annual average of unscheduled duty
hours such investigator is available to work on each regular work day upon request of the
employing agency” equals or is greater than two hours. Jd. § 5545a(d). The same section defines
“criminal investigator” for purposes of availability pay. Jd. § 5545a(a)(2); see also Fact Sheet:
Availability Pay, United States Office of — Professional Management,
https://www.opm.gov/policy-data-oversight/pay-leave/pay-administration/fact-
sheets/availability-pay/, attached as “Exhibit 5.” And while the standard pay rate for availability
pay is 25% of the criminal investigator’s base salary, there are limitations that may result in it not

being exactly 25%. See 5 U.S.C. § 5547; see also Ex. 5. For example, an employee may only

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 4 of 11 PagelID #: 5324

receive premium pay to the extent that the aggregate of the basic and premium pay does not
exceed the greater of “the maximum rate of basic pay payable for GS-15” or “the rate payable
for level V of the Executive Schedule.” 5 U.S.C. § 5547(a). In his deposition, Dr. Hawley
demonstrated an overall lack of awareness of the applicable qualifications and limitations for the
award and calculation of availability pay under these statutes. Ex. 3 at 14:3-16:21.

Furthermore, before merely applying the flat 25% rate in calculating Plaintiffs future
losses, Dr. Hawley did not calculate and check that Plaintiff actually earned 125% of his base
salary in his last full year of employment with the FBI. /d. at 17:10—12. In fact, for at least the
last three full years of his employment, Plaintiff's employment earnings reflected on his tax
returns did not equal 125% of his base pay according to the applicable salary tables. Id. at 39:4—
41:10. Nevertheless, Dr. Hawley based his calculations of Plaintiffs lost earnings on the
assumption that, had he remained employed by the FBI, Plaintiff would have been paid a full
125% of the applicable GS pay scale.

Finally, Dr. Hawley testified that he did not review the divorce decree between Plaintiff
and Ms. Costlow and did not account for it in calculating the pension portion of Plaintiff's
alleged damages. Id. at 34:18-24. According to the divorce decree, issued by the Family Court of
Monongalia County, Ms. Costlow was awarded fifty percent of Plaintiff's retirement accounts
arising from the date of their marriage on June 8, 1991, through the date of their separation on
September 14, 2012. Divorce Decree {| 5(b)(vi), attached as “Exhibit 6.° Dr. Hawley’s
calculations of Plaintiff's potential damages from lost pension, however, were not based upon

Ms. Costlow getting any portion of the pension. Ex. 3 at 38:24.

10564419. I
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 5of11 PagelD #: 5325

Ill. STANDARD OF DECISION
Rule 401 of the Federal Rules of Evidence provides that evidence is relevant if “it has

99 66

any tendency to make a fact,” which is “of consequence in determining the action,” “more or less
probable than it would be without the evidence.” Fed. R. Evid. 401. Relevant evidence is
generally admissible unless the Federal Rules of Evidence or certain other rules or laws provide
otherwise. Fed. R. Evid. 402. “Irrelevant evidence is not admissible.” Jd. Rule 403 provides a
balancing test by which “[t]he court may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, [or] misleading the jury .. .” Fed. R. Evid. P. 403.
IV. ARGUMENT

Dr. Hawley’s report and potential testimony should be excluded both because they are
irrelevant and because any minimal probative value they could have is substantially outweighed
by the dangers of unfair prejudice to Sgt. Kief, confusing the issues, and misleading the jury. Dr.
Hawley’s report and any testimony he could offer are irrelevant because they are based on
assumptions and unsupported statements by Plaintiff, rather than on facts and an accurate
understanding of the law and relevant vocational opportunities. Dr. Hawley, who is not a
vocational expert and who did not review a vocational assessment, assumed (based on Plaintiff's
statements) what Plaintiff's post-retirement employment would pay without considering what
that employment could be. He also assumed, without informing himself of either the law
governing how to calculate the supplement or what supplement (if any) Plaintiff had been
earning, that Plaintiff had been receiving and would continue to receive a 25% supplement to his

base salary. Dr. Hawley also did not account for Plaintiff's divorce decree, which awarded Ms.

Costlow approximately 50% of Plaintiff's retirement accounts, when calculating Plaintiffs

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 6 of 11 PagelD #: 5326

alleged potential damages resulting from lost pension. Based on these assumptions and
misapprehensions, Dr. Hawley has over-estimated Plaintiffs past and future economic loss by
over $1 million. ?

Because Dr. Hawley’s opinion is based on unsupported conjecture and on ignorance of
facts and laws that are necessary to the formation of a reliable expert opinion in the area of
economics, his opinion is inherently irrelevant. That is, an unsupported opinion has no tendency
to make any fact any more or less probable than it would otherwise be. Instead of reflecting
Plaintiff's actual past and future economic losses, Dr. Hawley’s opinion and report are exercises
in wishful thinking and, as such, should be excluded as irrelevant.

Furthermore, any probative value Dr. Hawley’s opinion may have despite the major flaws
that undermine it are substantially outweighed by the dangers of unfairly prejudicing Sgt. Kief,
confusing the issues, and misleading the jury. Dr. Hawley would purport to testify as an expert,
and yet his opinions are unsupported by facts or applicable law. A jury hearing his testimony or
otherwise presented with his opinions could easily become confused or misled into thinking that
the “facts” and “law” underlying Dr. Hawley’s opinion are settled and accurate and that his
opinion is therefore, or is likely, sound. See Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261
(4th Cir. 1999) (noting that due to the difficulty of evaluating their testimony, expert witnesses
have the potential to be both powerful and quite misleading, and therefore, given its potential
persuasiveness, expert evidence that has a greater potential to mislead than to enliyliten should
be excluded). A jury could also become confused or misled into thinking that it may enter an

award that is not based on the facts of the case (or on a sound methodology). As a sister court in

this circuit found:

 

2 Sgt. Kief showed how Dr. Hawley’s report resulted in errors amounting to over $1 million in
“Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins, and State Trooper Chris
Berry’s Motion to Exclude Clifford B. Hawley as an Expert Witness.” (ECF No. 134).

6
10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 7 of 11 PagelD #: 5327

If the proffered expert testimony is speculation, or conjecture, it is
not relevant. This is because it has no tendency to make a
significant fact more or less probable than otherwise, as guesswork
is the very antithesis of probability. Even if arguably relevant,
conjectural opinion testimony should be excluded under Rule 403
because whatever minimal probative value it may be said to
possess clearly is substantially outweighed by the danger of
confusion.

Samuel v. Ford Motor Co., 112 F. Supp. 2d 460, 470 (D. Md. 2000), aff'd sub nom. Berger v.
Ford Motor Co., 95 F. App'x 520 (4th Cir, 2004).

Permitting Dr. Hawley to present his conjecture as “expert opinion” would unfairly
prejudice Sgt. Kief. Any award intended to compensate Plaintiff should be based on calculations
that use accurate facts and that account for applicable laws. If the jury accepts Dr. Hawley’s
opinion, Plaintiff will be overcompensated because his opinion is based on assumptions about
facts and law that overestimate Plaintiffs alleged loss. Again, Dr. Hawley does not know what
post-retirement employment would or could be available to Plaintiff and thus does not know how
much it might pay, whether Plaintiff would be qualified for or able to perform it, or where it
could or would be available. Dr. Hawley does not know what supplement to his base pay
Plaintiff was earning before his discharge and is unfamiliar with the law governing that
calculation, and thus he cannot accurately testify about Plaintiffs future losses. And Dr. Hawley
has wholly failed to account for the provisions of Plaintiff's divorce decree when calculating
Plaintiff's alleged pension-related damages. Because it is based on these major flaws, Dr.
Hawley’s opinion has exaggerated Plaintiff's alleged past and future economic losses in at least
three ways, resulting in an error of over $1 million.

Set. Kief will be unfairly prejudiced if Dr. Hawley’s uninformed opinion is allowed to

reach the jury, which may become confused or misled into crediting Dr. Hawley’s opinion and

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 8 of 11 PagelD #: 5328

awarding Plaintiff compensatory damages that are significantly in excess of the amount that
would actually compensate him.
V. CONCLUSION

Dr. Hawley’s report and potential testimony are based on several unfounded assumptions
and overlooked facts and applicable laws. These faults evidence a pattern of inconsistency and
lack of thorough expert analysis, which undermine Dr. Hawley’s calculations and conclusions.
Ultimately, Dr. Hawley’s opinion is based on mere speculation that approximately doubles
Plaintiff's economic losses, resulting in an error of over $1 million. Because Dr. Hawley’s
opinion is in error, based as it is on unfounded assumptions and ignorance of the law and facts,
Dr. Hawley’s report is irrelevant to the issue of the amount that would actually compensate
Plaintiff for his alleged past and future economic damages. If Dr. Hawley’s opinion is presented
to the jury in any form, it would present the dangers of unfairly prejudicing Sgt. Kief, confusing
the issues, and misleading the jury, all of which substantially outweigh any nominal probative
value his opinion could have.

WHEREFORE, Defendant State Trooper Michael Kief respectfully requests that the
Court GRANT his Motion in Limine and enter an Order excluding the report and testimony of
Dr. Clifford B. Hawley from being offered in this case and preventing Plaintiff's attorneys from

eliciting any testimony or opinions from him at the trial of this matter.

10564419, 1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 9 of 11 PagelD #: 5329

Dated this 6th day of December 2019.

Respectfully submitted,

/s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000
mark.jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams(@steptoe-johnson.com

Counsel for Defendant
State Trooper Michael Kief

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 10 of 11 PagelD #: 5330

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,

v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
AND STATE TROOPER RONNIE M. GASKINS,
Defendants.
CERTIFICATE OF SERVICE
I hereby certify that on the 6th day of December 2019, I filed the foregoing
“Defendant State Trooper Michael Kief’s Motion in Limine No. I (To Exclude Clifford B.
Hawley as an Expert Witness)” with the Clerk of the Court using the CM/ECF system, which
will send notification of such filing to the following:
Charles J. Crooks, Esq.
CROOKS LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505
Counsel for Plaintiff
P. Todd Phillips, Esq.
LYONS PHILLIPS LEGAL GRoup PLLC
141 Walnut Street
Morgantown, WV 26505

Counsel for Defendant Ellen Ruth Costlow

10564419.1
Case 1:17-cv-00052-IMK-MJA Document 149 Filed 12/06/19 Page 11 of 11 PagelID #: 5331

10564419.1

s/ Mark G. Jeffries

Mark G. Jeffries (WV Bar No. 11618)
STEPTOE & JOHNSON PLLC

400 White Oaks Boulevard
Bridgeport, WV 26330-4500

(304) 933-8000
mark.jeffries(@steptoe-johnson.com

Monté L. Williams (WV Bar No. 9526)
STEPTOE & JOHNSON PLLC

P.O. Box 1616

Morgantown, WV 26507-1616

(304) 598-8000

monte. williams(@steptoe-johnson.com

Counsel for Defendants
State Trooper Michael Kief
